E            NE
                             EXAS




                    February 17, 1966


Honorable Charles A. Allen          Opinion NO. c-615
Criminal District Attorney
Harrison County                     Re:   Whether Harrison'County Is
Marshall, Texas                           authorized to employ a
                                          secretary for the juvenile
                                          officer pureuant to the
                                          provisions of Article 51395,
                                          Vernon's Civil Statutes, and
Dear Mr. Allen:                           related question.
          You have requested, by your letter and subsequent tele-
phone conversations with this office, the opinion of this office
as to whether Harrison County Is authorized, pursuant to the pro-
visions of Article 51395, Vernon's Civil Statutes, to employ a
secretary for the juvenile officer, and if so, may the salary of
such secretary exceed the salary provisions of Article 51395.
          In connection'wlth the foregoing you have stated In
your lettersthat:
         "In 1964 the Commissioners Court of
    Harrison County authorized the employment
    of a secretary for the Junveile Officer of
    Harrison County. Prior thereto, an agree-
    ment was worked out with the State Department
    of Public Welfare whereby among other things
    the State Department of Public Welfare would
    appoint a Child Welfare Caseworker, who, In
    turn, would be designated by the Juvenile
    Board (composed of the District and County
    Judge) as Juvenile Officer. . . .
         n
           . . .
          "The Department of Public Welfare now
     inaiats that the secretary, ,who is paid by
     the County but qualified by the Department
     of Public Welfare, be paid on the merit
     system. If the Commissioners' Court of

                       -2988-
Hon. Charles A. Allen, page 2   (C-615)




     Harrison County complies with the request
     of the Departmentof Public We.lfare;the
     amount expended would exceed $3,500, the
     amount authorized by Article 5139J, which
     is the amount originally agreed upon by
     Harrison County."
          Section 3a of Article 51395 provides in part that:
          "The juvenile board of Harrison County
     may appoint a juvenile officer, whose salary
     shall be fixed by the Commissioners Court of
     said county in an amount not to exceed Three
     Thousand Dollars ($3,000) per year, and whose
      llowance'for expenses shall not exceed Five,
     &ndred Dollars ($500) per year. . . .The
     Commissioners Court shall provide the necessary
     funds for payment of the salary and expenses of
     the juvenile officer." (Emphasis added).
          While the provisions of Section 3a of Artic&e 51395
authorize the Harrison County Juvenile Board to appoint a
juvenile officer whose salary shall be fixed by the Commis-
sioners Court in an amount not to exceed $3,000.00 per year
and whose expense allowance shall not exceed $500.00 per year,
we are of the opinion that Section 3a of Article  51395 does
not authorize the Harrison County Juvenile Board or the
Commissioners Court of Harrison County to either employ or
compensate a secretary for the juvenile officer. The
authorization found in Section 3a of Article 51395 is
limited to the employment and compensation of a juvenile
officer and does not provide for the employment or compensa-
tion of other personnel who may'work in conjunction with the
juvenile officer. Such conclusion in construing the powers
of the Commissioners Court oursuant to the orovisions of
Section 3a of Article 513 J'is in harmon with such cases
as Canales 71.Laughlin, 1z 7 Tex. 169, 21% S.W.2d 451 (198);
Childress County v. State, 127 Tex. 343, 92 S.W.2d 1011
(1936); and Roper v. Hall, 280 S.W. 289 (Tex.Civ.App. 1925).
          In connection with the foregoing it should be noted,
however, that while Section 3a of Article 51395 does not
authorize the employment or compensation of anyone other
than a juvenile officer, Section 39 and Section A0 of
Article 6 5c,.Vernon's Civil Statutes, the Public Welfare
Act of 19;:
          1, provide that:

                       -2989-
 ,




Hon. Charles A. Allen, page 3 (c-615)


           “Sec. 39. No provision of this Act is
     intended to release the counties and munici-
     palities in this State from the speCific respon-
     sibillty which is currently borne by those
     counties and municipalities in support of
     public welfare, child welfare, and relief
     services! Such funds which'may hereafter
     be appropriated'by the counties and munici-
     palities for those services may be administered
     through the county or district offices of the
     State De artment ,&ate Department of Public
     Welfare , and if so administered, shall be
     devote% exclusively to the services in the
     county or municipality making such appropria-
     tion.
          "Sec. 40. County Child Welfare Boards
     established,or hereinafter appointed in con-
     formity with Section ~4, Acts of 1931, Forty-
     second Le islature, pa e 323, Chapter 194
      Section & of Article t 94a, Vernon's Civil
     ii-
      tatuteg, shall function and/or continue
     to function as provided therein, and the
     Commissioners Court of any county may ap-
     propriate funds from its general funds, or
     any other available fund, for the adminis-
     tration of such County Child Welfare Boards
     and provide for services to and suppart of
     children in need of protection and/or care."
     (Emphasis added).
Pursuant to the foregoing provisions, and the conclusions
reached in Attorney General's Opinions No. O-5943 (1944) and
No. 0-6335 (lg&), it would appear that the Commissioners
Court of a county would be authorized to employ such
personnel as it deemed necessary to provide for services to
and support of children in need of protection and/or c.areand
compensate such persons so employed in any amount deemed
reasonable and proper by the Commissioners Court. fin addition,
if an individual employed by the Commissioners Court, pursuant
to Section 39 and Section 40 of Article 695c, had as one of
his or her duties the task of acting as secretary to the
juvenile officer of the county, we are of the opinion that
this duty would be within the authorization of Section 39
and Section 40 of Article 695c, as the responsibilities of
the county juvenile officer certainly include servieesto
children in need of protection and/or care.

                       -2990-
Hon. Charles A. Allen, page 4 (c-615)




           The provisions of SeCtion3a~of'Article
     51395, Vernon's Civil Statutes, do not au-
     thorize the Harrison County Juvenile Board or
     the Commiesionetrs Court of Harrison County to
     either employ'or compensate a secretary for
     the juvenile  officer.
           However the provisions of Section 39
     and Section 40 of Article 695c, Vernon's Civil
     Statutes, would authorize the Commissioners
     Court to employ such persons as it deemed
     necessary  to provide for services to and
     support of children in need of protection
     end/or care, and compensate such persons
     in any amount deemed reasonable and'proper
     by the Commissioners Court. In turn, a per-
     son so employed pursuant to Section 39 snd
     Section 40 of Article 695c, could have as
     one of his or her duties the task of acting
     as secretary to the juvenile officer.
                                   Very truly yours,
                                   WAGQORER CARR




                                        Assistant
PB:mkh:sj
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
John Reeves
Roy Johnson
John Banks
Edward Moffett
APPROVED FOR THE ATTORNEY GERERAL
BY: T. B. Wright

                          -2991-